DETAILED ACTION
1.	Claims 1-10 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.1.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
3.2.	The objection of the claims is hereby withdrawn; since Applicants’ amendments the claims.  
Claim Rejections - 35 USC § 103
4.1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


4.2.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20050289355 to Kitariev et al (“Kitariev”) in view “EDN Access — .
	 	As per claim 1, Kitariev discloses an embedded instrument management method for use in an integrated circuit, said integrated circuit comprising: 
a security unit; an instrument unit gateway; and an instrument unit ([0051]-[0052] also see fig. 1, 3 and associated texts)
said method comprising the steps of: developing an unlock signal by a first operation of said security unit ([0028], unlock, also see fig. 1 and associated texts); 
 receiving, by said instrument unit gateway, said unlock signal from said developing ( [0051]-[0052], [0073], accessing processor, also see fig. 3 and associated texts);
operating said instrument unit gateway; opening said instrument unit gateway, as a function of said operating and said receiving ([0029], [0051]-[0053], communication, also see [0065], fig. 3 and associated texts).
comparing said instrument unit in response to said opening; and asserting a qualification signal in response to said accessing ([0028]-[0029], [0074], unlock, Compare also see [0083],).
	Kitariev discloses security unit, Kitariev does not explicitly disclose however, in the same field of endeavor, EDN discloses time-varying security unit (page 4, rolling security code/units, time-varying security code/unit).


Kitariev does not explicitly disclose however in the same field of endeavor, Krithivas discloses Accessing said instrument unit in response to said opening; and asserting a qualification signal in response to said accessing ([0043]-[0044], also see abstract, [0052], [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitariev with the teaching of Krithivas by including the feature of asserting, in order for Kitariev’s system for asset protection has a primary circuit portion, such as a microprocessor or system-on-chip, that can be selectively disabled and enabled via an operability control input. The IC includes a secure register to store lock state indicia and unlock criteria, where a signal at the operability control input is responsive to the lock state indicia. In operation, a firmware data store receives and stores firmware code that includes a lock/unlock command, and firmware data that includes an unlock key. An authorization module verifies authenticity of the firmware code. A lock/unlock (LUL) module is operative to 
 As per claim 2, the combination of Kitariev, EDN and Krithivas discloses the embedded instrument management method of claim 1 wherein said developing an unlock signal by a first operation of said security unit is further characterized as comprising the steps of: developing a code value; and comparing a key value to said code value and, in response, to develop: an assert value on said unlock signal if said code value matches said key value; and a de-assert value on said unlock signal if said code value does not match said key value (Kitariev, ([0028]-[0029], [0074], [0083] unlock with matching/comparing, also see [0083],).
Kitariev discloses security unit, Kitariev does not explicitly disclose however, in the same field of endeavor, EDN discloses time-varying security unit (page 4, rolling security code/units, time-varying security code/unit). The motivation regarding the obviousness of claim 1 is also applied to claim 2. 

	As per claim 3, the combination of Kitariev, EDN and Krithivas discloses the embedded instrument management method of claim 2 wherein said key value is further characterized as a stored key value (Kitariev, [0020]-[0021]). 
	As per claim 4, the combination of Kitariev, EDN and Krithivas discloses the embedded instrument management method of claim 1 further comprising the steps of: 
As per claim 5, the combination of Kitariev, EDN discloses the invention as described above claim 1.  Kitariev and EDN do not explicitly disclose however, in the same field of endeavor, Krithivas discloses enabling said first instrument unit gateway; developing an unlock signal by a first operation of said security unit; disabling said first instrument unit gateway ([0043]-[0044], also see abstract, [0052], [0033]).
Claims 6-,9 are rejected for similar reasons as stated above.

As per claim 10, the combination of Kitariev, EDN and Krithivas discloses an embedded instrument management method for use in an integrated circuit, said integrated circuit comprising: a security unit; a first instrument unit gateway; a second instrument unit gateway; and an instrument unit (Kitariev, [0051]-[0052] also see fig. 1, 3 and associated texts); said method comprising the steps of:
enabling said first instrument unit gateway; developing an unlock signal by a first operation of said security unit (Kitariev, [0029], [0051]-[0053], communication, also see [0065], fig. 3 and associated texts), said developing further comprising the steps of: initializing said security unit (Kitariev,, [0008]-[0009]); applying a stimulus to said security unit (Kitariev,, [0009]-[0010]);and 

 receiving, by said second instrument unit gateway, said unlock signal from said developing; operating said second instrument unit gateway (Kitariev, [0073]-[0074], also see fig. 3 and associated texts);
opening said second instrument unit gateway, as a function of said operating and said receiving (Kitariev, [0028]-[0029], [0074], unlock, Compare also see [0083]).
Kitariev discloses security unit, Kitariev does not explicitly disclose however, in the same field of endeavor, EDN discloses time-varying security unit (page 4, rolling security code/units, time-varying security code/unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitariev with the teaching of EDN by including the feature of rolling security code/units, in order for Kitariev’s system to preserving security against the determined attacker, each transmitter has a unique key. Even if the coding algorithm is reverseengineered, a thief cannot access the system unless the key for that particular transmitter is known. Furthermore, the learning algorithm requires you to program the transmitter and decoder with the same manufacturer’s key. Pirate transmitters from outside parties, even with same encoders, are useless (EDN).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitariev with the teaching of Krithivas by including the feature of asserting, in order for Kitariev’s system for asset protection has a primary circuit portion, such as a microprocessor or system-on-chip, that can be selectively disabled and enabled via an operability control input. The IC includes a secure register to store lock state indicia and unlock criteria, where a signal at the operability control input is responsive to the lock state indicia. In operation, a firmware data store receives and stores firmware code that includes a lock/unlock command, and firmware data that includes an unlock key. An authorization module verifies authenticity of the firmware code. A lock/unlock (LUL) module is operative to write lock state indicia to the secure register based on the lock/unlock command only in response to a positive verification of the authenticity of the firmware code by the authorization module, and to write lock state indicia to the secure register (Krithivas, abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497